OFFICE   OF   TtiE   ATTORNEY   .GENERAL   OF   TEXAS
                             AUSTIN




Ronoruble JBSBG JeEWe
Strts Treesurer
z‘<ustln, Texas
,..
      .   ’
              ‘,




                       prooent Banking Coidaaionor    he8 reeohed the
                       oonalueion that tblrr was ,In error8 tharefore,
                       that depmtment no longer vxereieoe rruoh /
                       powers.
                          w3urirrg tha time the Benking Departmnt
                   ~erercl.seO eq~rrvlslon     over ssaarltifn deposited
                   under Article    696 by tbc Greet haeriann     Life
                   Underwriters,    Ino.,   the dcpxslt ua(s ~nareerred
                   to $1oo,qoo.oo     u. z?,. Treenury Sanlc sncl thrse
                   bonds have been ~nitMr%wn until the prfrtnt tie-
                   poeit ia cmqoeod of the iOllorpinc: ecourftias:




                                                                       10,00&00
                           Virelala   publia    5ervlo8 Coa-
                               ge~e,Sinkiw,         Fur14 De-
                                                                       25,OitO.OO
                           U. 6.     2&i Treasury     Bonda             s.ooo,oo

                   -                                              Q190,000.00
                   Ia    0rUw   to    detew0        the   dutlu   *b     recrpfanti-   .
                   bllltler  of the Sk$e Trearurer in tai8 oenuee-
                   tion, we ktoaly ask ror 8n ~ploion 00. the fsllou-
                   ine polntsr
                         ml. 3i4 Sonsto Bill plo. I.65 and eamnd-
                   ms#nta, amnd Artiale 696 anil gfve to the Baak-
                   in& 93partme.nt tlw power or e~th!2xlty to Rupex-
                   V~SP the Uepoeft and withdrewrl of 66tSWit186
                   placed ~&er i>SoViSia of' i;rti.ole 6961
                -2.    S~inoe the Sttts Troatiurer haa ix+
        method of      8eouring the umrket value of the
        seourltlas       llOw   OXI deposit      undar     .Artic1e      696,
        4xOept fro%          the 36rhxii0 4xt?dniitio;n of the
        ebore Ore~t          fm6pioeo Life Ux&mmltsrs,     Inc.
        by the State   &inZlne 3cpertment, do ys+u oon-
        sld*r the eboved as aaoepte’Jle oollatsrrvl   for
        the pmteotlou     require4 by Lhd- atr.tutoe govern-
        i.AliJsuob deponlte?

                “3.    Ts it; neoesecq           for     the SLtti       ‘i&as-
        u2er to obtuin tht, writtm   trpp-oval of tbs At-
        torney Sener:il of all srcwi5ties   depo?~ited
        under Art&lo   696-i
                n . ...*”

                Article   695 0r tha BevIsed, civil statutso                      or
Texae is       au follmm:
                 %bb aorgomtion.    ooapany or lncllvldual,
        doing busincea    in thin State a~ a bond invest-
        rsant ocmpany, or conp+ny to plsca or sell bonde,
        Obdiiti~SteB   OF dabsnturw    On the partial,  pw-                            .~
        aeat or tns~alltaent plan, ahal& depoalt with
        the Stats Trrasumr, in ~traah    or 8ewrities ap-
        proveb b aaid Treaaur~r, the 5w.a of dive tbou-
        #Uid   00 J   uXS,    aAd   hi&l,     bepO5it      •~IZ&UUZUU~
        rith mid Treesurer,    in oad or 1340uritAs8,to
        be approv&l by mid oiilaer,     ten per oent OS
        all ,pat predunre reeeilyad until the ma deposited
        utaouota to ode ‘hundrcnl thoumad dollnra.
        Aotta ltB$P,pe l18; Ip.L. Vol. lo,, &t 1172.”
               mtmb          b99 is 8~ r0ihw0t
              %A request of any such ooapeng, the Stats
        Treasurer is euthorized     t.o pera2.t auoh oon~
        to ln~erdwige    oaah ior the neaurltiea     or seeur-
        itle5  r0r  tha oash dapodtaa by ruoh oonpaay
        under tbe provleiom     oi thie title with mid
        Treasurer,   such sQourltie8    alwaya to be spgrOVe4
        by seld Treesurer on the mltteri       advtat of tha
        Attofpey Genersl.    Rota. 1901, p 282.”
               The    only     part of Smete ~BZll No. 165 fin& mend-
mGAtS    tfi4x4t0,    ?thiCh     iS ~miOl4  152&i Or v0h~A’B   hnnOtat48
Tear Bktuter,,  that  thrws any light  on the qW&lc%i arked
by you 1s the tollawing part Of Seotlon 7 or said AOt:
               *. . . . .

               "f-l1 sash       or sscuritite      left with     the State
      Trewurtr         ia co~qM%aae with Lrtlol%              696, ite-
      viaed    Clr:l         Stetutar   of 1.925, ~hali      he coosldered
      aspmt      ai    the     coltaterel    rripuirsd   ualer    this
      Beotibn."

               *. . . . .-
           It ie tfle .opinion of this doptwtmebt,  there-
Tore, that c;u4stlod NO.. 1 asked by you should b4-eAaR4rti
ia th% Aeg6tiVe I&n4 No. 3 iA the 6ffiXtS0t~V%~    we UliW
unable to definitely XUUWAPqubstlon Ho. 2 arks4 by jiou,
rOX  the C%(LBOII that this tiepUtm4Ab     h&8 110 iAfOnOatiOA ,.               ’
                                                                                $!
as to the mlue or the r%rloU cewtitie~            lidte4 by
you, but it 1s the O~~A~OA      of thlp departmeat; t&g&& ‘:
w%b iateadsd by the pasaaga Ot t&i8 law ‘to reg1&6ithe
4Oapanlsa   eir40teu thertrby to napsit      eQourltees that
ha& an a4tus3'sAlu4    or tb4 ewm      reqtimd tbersbjay. Xf
the vclluati placed GA &ucrhs%our1t1%% by the &skfRg
3%pmtAent m.mot be relied upon and yuu desire turbhsr
intoxmation la regard th%r%to, 0ot);e way 6hQUld be fOuad
to detershe the value of wm%.
              Trusting     that tkle        satisiaotorlly       answofa
your in~uhy,          we are




                                                w        /i/ Jas.‘PT.
                                                                   narlett
JPIEl:dbrvde                                                           .A0aiiMiAt